
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.28



INDEMNIFICATION AGREEMENT
(Directors and Officers)


        THIS INDEMNIFICATION AGREEMENT is made and entered into this 22nd day of
October, 2002 by and between MACK-CALI REALTY CORPORATION, a Maryland
corporation (the "Company"), and [Name of Director and/or Officer], an
individual residing at [address], ("Indemnitee").


RECITALS


        WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available; and

        WHEREAS, Indemnitee is a director and/or officer of the Company; and

        WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today's environment; and

        WHEREAS, the Company's charter (the "Charter") and bylaws (the "Bylaws")
provide that the Company will indemnify its directors and officers to the
fullest extent permitted by law and will advance expenses in connection
therewith, and Indemnitee's willingness to serve as a director and/or officer of
the Company is based on Indemnitee's reliance on such provisions; and

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against personal liability in order to enhance Indemnitee's continued service to
the Company in an effective manner, and Indemnitee's reliance on the aforesaid
provisions of the Charter and Bylaws, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by such provisions
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such provisions or any change in the composition
of the Company's Board of Directors or any acquisition or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of expenses to
Indemnitee as set forth in this Agreement and, to the extent insurance is
maintained, for the continued coverage of Indemnitee under the Company's
directors' and officers' liability insurance policies.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

        1.    Certain Definitions.    

        1.1    "Claim" shall mean any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative, investigative or
other, or any inquiry or investigation, whether instituted, made or conducted by
the Company or any other party, that Indemnitee in good faith believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.

        1.2    "Expenses" shall mean and include all court costs, attorneys'
fees, disbursements and all other costs, expenses and obligations paid or
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any Claim relating to any Indemnifiable Event.

        1.3  "Indemnifiable Event" shall mean any actual or asserted event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, partner, employee, trustee, agent or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other entity, or anything done or not done by Indemnitee in any
such capacity.

--------------------------------------------------------------------------------


        2.    Basic Indemnification Arrangement.    In the event Indemnitee was,
is or becomes a party to or witness or other participant in, or is threatened to
be made a party to or witness or other participant in, a Claim by reason of (or
arising or related in whole or in part out of) an Indemnifiable Event, (a) the
Company will indemnify and hold harmless Indemnitee to the fullest extent
permitted by law, as soon as practicable, but in any event no later than fifteen
(15) calendar days after written demand is presented to the Company, from and
against any and all Expenses, judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of, or suffered or incurred by
Indemnitee in connection with, such Claim; and (b) the Company will pay or
reimburse Indemnitee for any and all Expenses incurred by Indemnitee in
connection with a Claim prior to final disposition of the Claim, to the fullest
extent permitted by law but without requiring any preliminary determination of
the ultimate entitlement of Indemnitee to indemnification, as soon as
practicable, but in any event within two (2) business days, after request by
Indemnitee. Notwithstanding anything in this Section 2 or Section 5 of this
Agreement to the contrary, Indemnitee will not be entitled to indemnification
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
against the Company or any director or officer of the Company except as provided
in Section 4 of this Agreement or unless the Company has joined in or consented
to the initiation of such Claim.

        3.    Establishment of Trust.    The Company will create a trust (the
"Trust") for the benefit of Indemnitee and from time to time upon written
request by Indemnitee will, if so authorized by the Company's Board of
Directors, fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request, and any and
all judgments, fines, penalties and settlement amounts of any and all Claims
relating to an Indemnifiable Event from time to time actually paid or reasonably
anticipated or proposed to be paid. The terms of the Trust will provide that
(i) the Trust will not be revoked, or the principal thereof invaded, without the
written consent of Indemnitee, (ii) the trustee thereunder (the "Trustee") will
advance, within two (2) business days of a request by Indemnitee, any and all
Expenses to Indemnitee, (iii) the Trust will continue to be funded by the
Company in accordance with and to the extent of the funding obligation set forth
above, (iv) the Trustee will promptly pay to Indemnitee all amounts to which
Indemnitee is entitled in respect of the Company's indemnification obligations
under this Agreement or otherwise, and (v) all unexpended funds in the Trust
will revert to the Company upon a final determination by a court of competent
jurisdiction that Indemnitee has been fully indemnified under the terms of this
Agreement. The Trustee will be an independent third party, and will be chosen by
Indemnitee. Nothing in this Section 3 will relieve the Company of any of it
obligations under this Agreement.

        4.    Indemnification for Additional Expenses.    The Company will
indemnify Indemnitee against and, if requested by Indemnitee, will, within two
(2) business days of such request, advance to Indemnitee, any and all attorneys'
fees and other costs, expenses and obligations paid or incurred by Indemnitee in
connection with any claim, action, suit or proceeding asserted or brought by
Indemnitee for (i) indemnification or payment or reimbursement of Expenses prior
to final disposition of the Claim by the Company under this Agreement or any
other agreement or under any provisions of the Charter or Bylaws now or
hereafter in effect relating to Claims for Indemnifiable Events and/or
(ii) recovery under any directors' and officers' liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

        5.    Partial Indemnity, Etc.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company will nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. In addition, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in

2

--------------------------------------------------------------------------------


whole or in part to an Indemnifiable Event or in defense of any issue or matter
therein, including dismissal without prejudice, Indemnitee will be indemnified
against all Expenses incurred in connection therewith. In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof will be on the Company to establish that Indemnitee is not
so entitled. The Company agrees to make any such determination, or to cause such
determination to be made, as expeditiously as practicable.

        6.    No Presumption.    For purposes of this Agreement, the termination
of any Claim, action, suit or proceeding by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo contendere
or its equivalent, will not create a presumption that Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law.

        7.    Non-Exclusivity. Etc.    The rights of Indemnitee hereunder will
be in addition to any other rights Indemnitee may have under the Charter, the
Bylaws or the Maryland General Corporation Law (the "MGCL") or otherwise;
provided, however, that to the extent that Indemnitee otherwise would have any
greater right to indemnification under any provision of the Charter or Bylaws as
in effect on the date hereof, Indemnitee will be deemed to have such greater
right hereunder, and provided, further, that to the extent that any change is
made to the MGCL (whether by legislative action or judicial decision), the
Charter and/or the Bylaws which permits any greater right to indemnification
than that provided under this Agreement as of the date hereof, Indemnitee will
be deemed to have such greater right hereunder. The Company will not adopt any
amendment to the Charter or the Bylaws the effect of which would be to deny,
diminish or encumber Indenmitee's right to indemnification under the Charter,
the Bylaws, the MGCL or otherwise as applied to any act or failure to act
occurring in whole or in part prior to the date upon which the amendment was
approved by the Company's Board of Directors and/or its stockholders, as the
case may be.

        8.    Liability Insurance.    The Company shall maintain an insurance
policy or policies providing directors' and officers' liability insurance in an
amount not less than $1,000,000 and on customary terms. Indemnitee will be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company director or
officer.

        9.    Period of Limitations.    No legal action will be brought and no
cause of action will be asserted by or on behalf of the Company or any affiliate
of the Company against Indemnitee or Indemnitee's spouse, personal or legal
representatives, executors, administrators, successors, heirs, distributees or
legatees after the expiration of three (3) years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
affiliates will be extinguished and deemed released unless asserted by the
timely filing of a legal action within such three (3) year period; provided,
however, that if any shorter period of limitation is otherwise applicable to any
such cause of action, such shorter period will govern.

        10.    Subrogation.    In the event of payment under this Agreement, the
Company will be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities. Indemnitee
will execute all papers reasonably required and will do every tiling that may be
reasonably necessary to secure such rights and enable the Company effectively to
bring suit to enforce such rights (all of Indemnitee's reasonable costs and
expenses, including attorneys' fees and disbursements, to be reimbursed by or,
at the option of Indemnitee, advanced by the Company).

        11.    No Duplication of Payments.    The Company will not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, the Charter, the Bylaws or otherwise) of
the amounts otherwise Indemnifiable hereunder.

        12.    Successors and Binding Agreement.    (a) The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or

3

--------------------------------------------------------------------------------


substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the "Company" for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

        (b)  This Agreement will inure to the benefit of and be enforceable by
Indemnitee's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

        (c)  This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and 12(b) hereof. Without limiting the generality or effect of
the foregoing, Indemnitee's right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by Indemnitee's will or by the
laws of descent and distribution, and any such attempted assignment shall be
null and void and of no effect.

        13.    Notices.    For all purposes of this Agreement, all
communications, including, without limitation, notices, consents, requests or
approvals, required or permitted to be given hereunder will be in writing and
will be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
five (5) calendar days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or one (1) business
day after having been sent for next-day delivery by a nationally recognized
overnight courier service, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to Indemnitee at
Indemnitee's principal residence as shown in the Company's most current records,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

        14.    Governing Law.    The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the laws of the State of Maryland, without giving effect to the principles
of conflict of laws.

        15.    Validity.    If any provision of this Agreement or the
application of any provision hereof to any person or circumstance is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstance will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

        16.    Miscellaneous.    No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing by Indemnitee and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are references to Sections of this Agreement.

        17.    Counterparts.    This Agreement may be executed in one (1) or
more counterparts, each of which will be deemed to be an original but both of
which together will constitute one and the same agreement.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first above written.

    THE COMPANY:
 
 
MACK-CALI REALTY CORPORATION


 
 
 
      By:     

--------------------------------------------------------------------------------

      Name:         Title:  


 
 
 
      THE INDEMNITEE:


 
 
 
     

--------------------------------------------------------------------------------

Name:

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.28



INDEMNIFICATION AGREEMENT (Directors and Officers)
RECITALS
